[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Two Count complaint heard by the court on a hearing in damages.
The First Count seeks money damages for a hold over of a lease by the defendant for a period from April 1998. The amount due on this count is found to be $7,350.00. This court does not calculate interest on this count and incorporates that claim in the Second Count. (See complaint).
The Second Count seeks money damages arising out of the delay tactics by the defendant all as appears in a detailed Memorandum in Support of Supplemental Judgment dated June 20, 2000. Counsel at the request of the court provided a history to support the claim for the money damages arising out of the abusive, and deleterious delay of the defendant during his holdover period. Counsel argues that all the actions of the defendant constituted an abuse of process.
The defendant was ultimately evicted in this case after a long abusive process even in which he went so far as bringing claims against the entire legal system. (See Memorandum in Support dated June 20, 2000).
The defendant was defaulted on both counts in this action. CT Page 10841
The amount claimed on this Second Count is $12,824.24 which this court finds as reasonable attorney's fees for all the actions instituted by the defendant.
The court entered a partial judgment on 12/17/99 on the First Count for $7,350.00. The court enters judgment on the Second Count in the amount of $12,824.24.
The total judgment in this case is $20,174.24 plus court costs. (See Pleading #104).
Frank S. Meadow Judge Trial Referee